

116 HR 8272 IH: Emergency Services Access Act
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8272IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit physically impeding an ambulance from providing emergency medical treatment, and for other purposes.1.Short titleThis Act may be cited as the Emergency Services Access Act.2.Prohibition on blocking ambulances at hospital entrances(a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:1370.Blocking ambulances at hospital entrancesWhoever travels in interstate or foreign commerce or uses any facility of interstate or foreign commerce, and thereafter knowingly physically impedes an ambulance or other emergency vehicle, or an emergency medical technician assigned to such vehicle from—(1)providing treatment to an individual in need of emergency medical treatment; or (2)accessing the entrance to a hospital, in the case of a vehicle transporting an individual in need of emergency medical treatment, shall be imprisoned for not more than 5 years or fined under this title, or both, or if death results, imprisoned for any term of years or for life, or fined under this title, or both. .(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:1370. Blocking ambulances at hospital entrances..